Citation Nr: 0924371	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  97-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of left knee injury, 
prior to April 20, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected residuals of left knee injury, 
on or after April 20, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated February 1997 and July 
1997 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the RO in February 2002.  A 
transcript of the hearing is associated with the claims file.  
The VLJ who conducted the hearing is no longer employed by 
the Board, and therefore, at the Veteran's request, the case 
must be remanded for another hearing.  

This claim was previously before the Board in August 2004, at 
which time the Board remanded the Veteran's claim for 
additional development.  All requested development has been 
completed; unfortunately, however, as discussed below, the 
claim must again be remanded.  

The Board notes this appeal originally included a claim of 
service connection for a low back disability, claimed as 
secondary to the Veteran's service-connected left knee 
disability.  While the appeal was being developed on remand, 
the RO issued a rating decision dated in February 2009, which 
granted service connection for degenerative disc disease, L4-
S1, with lower left leg radiculopathy, as secondary to the 
service-connected left knee disability.  The RO informed the 
Veteran that the grant of service connection was a full grant 
of benefits sought in that appeal and that no further action 
would be taken.  As such, the issues currently on appeal are 
correctly listed above.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

In his August 1997 substantive appeal to the Board, via VA 
Form 9, the Veteran requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge (VLJ).  See 
38 C.F.R. § 20.700 (2008).  In March 2004, the Veteran 
testified before a VLJ who is no longer employed by the 
Board.  In April 2009, the Board sent the Veteran a letter 
advising him that the law requires that the VLJ who conducts 
a hearing on appeal must participate in any decision made on 
that appeal.  The RO requested that the Veteran indicate 
whether he wished to have another hearing, and, in May 2009, 
he responded that he indeed wants another hearing, via video 
conference.

Consideration of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge, as the docket permits.  A copy of 
the notice to the Veteran of the scheduled 
hearing should be associated with the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




